Opinion by
Judge Blatt,
Susan E. Hasson (petitioner) appeals from an order of. the Department of Public Welfare (DPW) which ¡affirmed the County Assistance Office ’is determination of ineligibility for her .assistance unit.. The denial of General Assistance was based on a finding that, her husband had refused to sign an .acknowledgment of liability on the house in which they lived and which he and his mother owned.
• 55 Pa. Code §257.21 (c) (4) provides that the owner of real property will be liable for the assistance received by himself and certain of his relatives. And 55 Pa. Code §257.24(a) (ii) provides that if a person who is liable for reimbursement refuses to sign the proper acknowledgment of liability, assistance mil be discontinued.
The petitioner challenges the ruling of the DPW on the basis 'that her husband is not an “owner” of the property in question.1
Our scope of factual review is limited to a determination of whether or not the record contains substantial evidence to support the findings of fact. Palmer v. Department of Public Welfare, 5 Pa. Commonwealth Ct. 407, 291 A.2d 313 (1972).
*84The petitioner admitted that her husband’s name was on the deed to the piropeir.ty in question as “a co-owner”, and this testimony was corroborated by an employee of the DPW who testified that the records in the county courthouse listed both the petitioner’s husband and Ms mother as the owners of the property. The petitioner has also admitted that he,r husband refused to sign the required acknowledgment of liability.
We believe, therefore, that the finding of the DPW on thus isisue is clearly supported by substantial evidence, and we will 'affirm the conclusion of the DPW that benefits must be domed.
Order
And Now, ,tMs 15th day of June, 1983, the order of the Department of Public Welfare in the aboveeaptioned matter is hereby affirmed.

 The petitioner first argues that although her husband’s name was on the deed as an “owner”, the parties did not intend that he actually “own.” the property. She does not cite any authority in support of her ¡proposition that the intent of ¡the panties is relevant here.
She 'further argues that her husband transferred ¡the property in question to his mother, and he cannot sign a lien on property he no longer owns. The petitioner, however, did not offer the Hearing Emminer any substantiation for her claim that her husband was not then an .owner of the property. Additionally, even if she had offered proof that her husband had transferred the property to his mother, this action could still affect their eligibility. 55 Pa. Code §177.23 (b).